Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 1 of 10 - Page ID#: 113



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                        NORTHERN DIVISION AT COVINGTON

 CIVIL ACTION NO. 2:20-CV-128 (WOB-CJS)

 MAKAYLA BLACK, by and through her
 mother and Guardian, Holly Ackerson,                              PLAINTIFF,

 VS.                     MEMORANDUM OPINION AND ORDER

 DAVID GIBSON, individually and in
 his official capacity,                                           DEFENDANTS.

       This is a civil rights and personal injury action arising out

 of a vehicular accident between a Boone County police officer and

 the plaintiff. The plaintiff has asserted a claim under 42 U.S.C.

 § 1983 for the defendant’s actions taken under the color of state

 law, and she also seeks damages for negligence, gross negligence,

 and intentional infliction of emotional distress.

       Before the Court is the defendants’ motion to dismiss for

 failure to state a claim. (Doc. 17). The Court has carefully

 reviewed     this    matter   and   concludes     that   oral    argument    is

 unnecessary. The issues being ripe, the Court now issues the

 following Memorandum Opinion and Order.

                           Factual and Procedural Background

       On September 15, 2018, Makayla Black rode in the passenger

 seat while her mother, Holly Ackerson, drove northbound on Dixie

 Highway in Boone County, Kentucky. (Doc. 15 at ¶¶ 10-11). At 4:06

 p.m., officer David Gibson received a complaint about four people


                                        1
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 2 of 10 - Page ID#: 114



 believed to have stolen some items from a Dollar General Store on

 Dixie Highway. (Id. at ¶ 14). On his own volition and without

 turning on his lights, Gibson proceeded southbound on Dixie Highway

 toward the Dollar General to investigate. (Id. at ¶ 17).

       Six minutes later, Ackerson was turning left when Gibson’s

 police cruiser struck her vehicle at approximately 67 miles per

 hour, which led to Black’s hospitalization at the University of

 Cincinnati Hospital. (Id. at ¶¶ 27, 29).

       Black filed her original complaint in this Court on September

 11, 2020, alleging that Gibson was deliberately indifferent in his

 operation of his police cruiser. (Doc. 1). She also asserted state

 tort law claims of negligence, gross negligence, and intentional

 infliction of emotional distress.1 (Id.)

       On December 30, 2020, Gibson filed his first motion to

 dismiss. (Doc. 14). On January 13, 2021, Black filed her first

 amended complaint to remedy any perceived deficiencies in her

 original complaint. (Doc. 15). On January 29, 2021, Gibson filed

 another motion to dismiss. (Doc. 17). This Court denied Gibson’s

 first motion to dismiss as moot. (Doc. 20).

                              Standard of Review

       To survive a motion to dismiss, the complaint must contain

 “sufficient factual matter, accepted as true, to state a claim to



 1 Ackerson filed a separate complaint in Boone County Circuit Court asserting
 only state law claims against Gibson. (Doc. 17-1).

                                        2
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 3 of 10 - Page ID#: 115



 relief that is plausible upon its face.” Ashcroft v. Iqbal, 556

 U.S.   662,   678   (2009)      (citation     and    internal      quotation     marks

 omitted). While the Court construes the complaint in favor of the

 complaining     party,    the    Court   need       not   accept    as   true    legal

 conclusions or unwarranted factual inferences. Kardules v. City of

 Columbus, 95 F.3d 1335, 1346 (6th Cir. 1996); Lujan v. Defs. of

 Wildlife, 504 U.S. 555, 560 (1992).

                                              Analysis

    A. The statute of limitations was tolled

        Black filed suit against Gibson on September 11, 2020, almost

 two years past the September 15, 2018 accident. (Doc. 1). But

 shortly    before   the   collision      with       Gibson,   Ackerson     had    been

 appointed Black’s guardian by court order on July 11, 2018, for an

 alleged disability related to Black’s mental condition. (Doc. 15

 at ¶¶ 4-5). Thus, Black argues she timely filed this action under

 Kentucky’s tolling statute. (Doc. 18 at 5).

        Because Congress has not established a limitations period for

 Section 1983 actions, federal courts must borrow analogous state

 statutes of limitation. Board of Regents v. Tomanio, 446 U.S. 478,

 483-85 (1980). The statute of limitations for Section 1983 claims

 is one year in Kentucky. See Collard v. Kentucky Bd. of Nursing,

 896 F.2d 179, 182 (6th Cir. 1990); see also K.R.S. § 413.140(1)(a).

 The time for these actions begins to run when the plaintiff knew

 or had reason to know of her injury. Scott v. Ambani, 577 F.3d

                                          3
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 4 of 10 - Page ID#: 116



 642, 646 (6th Cir. 2009). An exception to this rule is Kentucky’s

 tolling statute, which provides:

       If a person entitled to bring any action mentioned in
       KRS 413.090 to 413.160, except for a penalty or
       forfeiture, was, at the time the cause of action accrued,
       an infant or of unsound mind, the action may be brought
       within the same number of years after the removal of the
       disability or death of the person, whichever happens
       first, allowed to a person without the disability to
       bring the action after the right accrued.

 K.R.S. § 413.170(1) (emphasis added).

       The question here is whether Ackerson, acting as Black’s

 guardian prior to the accident, is subject to the one-year statute

 of limitations imposed because she knew of this injury?

       The Supreme Court has addressed tolling issues in Section

 1983 suits. Chardon v. Fumero Soto, 462 U.S. 650, 657 (1983) (“The

 practice of ‘borrowing’ state statutes of limitations ‘logically

 include[s] rules of tolling”). Thus, Kentucky’s tolling rules must

 also apply here.

       Gibson    argues   that   since   Ackerson    was   Black’s    appointed

 guardian prior to the accident, Ackerson was aware of any alleged

 injuries Black sustained during the collision. (Doc. 17 at 3).

 This argument is contradicted by the plain language of the statute.

       Here, Gibson focuses on the knowledge of the wrong plaintiff—

 Ackerson instead of Black. The plain language of the tolling

 statute provides that Black’s claims are tolled for her Section

 1983 claim until her mental disability either subsides or she dies.


                                         4
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 5 of 10 - Page ID#: 117



 K.R.S. § 413.170(1). Neither instance has occurred, meaning the

 complaint was filed and served within the limitations period. See,

 e.g., Sandmann v. ABC News, Inc., No. 2:20-CV-25, 2020 WL 5850952,

 at *2 (E.D. Ky. Oct. 1, 2020).

       Therefore, Gibson’s statute of limitation defense is without

 merit.

    B. Section 1983 claims
       Regardless, Black’s Section 1983 claims against Gibson in his

 individual and official capacities fail to state a claim.

       To state a prima facie claim under Section 1983, plaintiffs

 must set forth facts that, when construed favorably, establish (1)

 the deprivation of a right secured by the Constitution or laws of

 the United States (2) caused by a person acting under the color of

 state law. Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th

 Cir. 2006). Only the first element is at issue here.

                i. Black’s individual capacity claim fails

       A defendant sued in their individual capacity is entitled to

 qualified immunity unless the facts would permit a reasonable juror

 to find that: (1) the defendant violated a constitutional right;

 and (2) the right was clearly established. Pearson v. Callahan,

 555 U.S. 223, 232 (2009); Vanderhoef v. Dixon, 938 F.3d 271, 276

 (6th Cir. 2019). Courts are permitted to “exercise their discretion

 in decid[ing] which of the two prongs of the qualified immunity




                                        5
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 6 of 10 - Page ID#: 118



 analysis should be addressed first in light of the circumstances

 in the particular case at hand.” Pearson, 555 U.S. at 236.

       In her amended complaint, Black alleges that Gibson deprived

 her of her substantive due process rights secured by the Fourteenth

 Amendment.     (Doc.    15).    These    facts    are   predicated    on   Black’s

 allegations that Gibson: (1) was “excessively speeding to a non-

 emergency situation;” (2) he “fail[ed] to properly give warning to

 the public by utilizing the emergency sirens and lights;” and (3)

 he “recklessly [drove] to a non-emergency call in which there was

 no danger or emergency that would justify the risk of harm to the

 public.” (Id. at ¶ 39).

       The Fourteenth Amendment to the United States Constitution

 has   been   interpreted       as   having    a   procedural    and   substantive

 component. Howard v. Grinage, 82 F.3d 1343, 1349 (6th Cir. 1996).

 Substantive      due     process      serves      the    goal    of    preventing

 “governmental power from being ‘used for purposes of oppression,’”

 regardless of the fairness of the procedures used. Daniels v.

 Williams,     474      U.S.    327,     331   (1986)     (quotation    omitted).

 Substantive due process serves as a check on misconduct concerning

 deprivations of fundamental rights or misconduct that shocks the

 conscience.2 Howard, 82 F.3d at 1349.




 2 The parties do not dispute that the standard for this matter is whether
 Gibson’s actions shocked the conscience.

                                           6
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 7 of 10 - Page ID#: 119



       “To establish a claim under section 1983 for substantive due

 process violations, Collins requires a plaintiff to show conduct

 that is more egregious than ‘gross negligence,’ conduct that

 ‘shocks the conscience[.]’” Smith v. Lexington Fayette Urban Cty

 Gov, 884 F.Supp. 1086, 1094 (E.D. Ky. May 10, 1995) (citing Collins

 v. Harker Heights, 503 U.S. 115 (1992)). The Supreme Court has

 held that:

       [b]ecause the Due Process clause ‘does not purport to
       supplant traditional tort law in laying down rules of
       conduct to regulate liability for injuries that attend
       living together in society . . . we have previously
       rejected claims that the Due Process Clause should be
       interpreted to impose federal duties that are analogous
       to those traditionally imposed by state tort law.

 Collins, 503 U.S. at 128.

       Under this standard, and viewing Black’s allegations as true,

 Gibson’s conduct did not arise to a level of reckless disregard.

 See Green v. Post, 574 F.3d 1294, 1296 (10th Cir. 2009) (holding

 that an officer’s clear negligence responding to a non-emergency

 did not rise to a level of deliberate indifference); see also

 Rooney v. Watson, 101 F.3d 1378, 1381 (11th Cir. 1996) (“we do not

 believe that any alleged negligence on [the defendant’s] part

 amounts to a constitutional deprivation simply because he was

 speeding in the absence of an emergency response or police pursuit

 . . . it does not transform a state tort claim into a constitutional

 deprivation”); Cannon v. Taylor, 782 F.2d 947, 950 (11th Cir. 1986)

 (“a   person    injured   in   an   automobile    accident    caused   by   the

                                        7
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 8 of 10 - Page ID#: 120



 negligent, or even grossly negligent, operation of a motor vehicle

 by a policeman acting in the line of duty has no section 1983 cause

 of action for violation of a federal right”).

       Instead, as the Supreme Court has made clear, “the core

 concept    [of   substantive       due    process    is]     protection    against

 arbitrary     action”      or   “the   arbitrary     exercise     of    powers    of

 government unrestrained by the established principles of private

 right and distributive justice.” Cty. of Sacramento v. Lewis, 523

 U.S. 833, 845 (1998).

       Gibson’s response to an alleged crime cannot be said to be an

 arbitrary     exercise     of   his    governmental      authority.      Thus,   his

 conduct simply does not rise to the level of reckless disregard of

 a known risk of harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

 Therefore, in the absence of a constitutional deprivation, Black

 cannot sustain a cause of action against Gibson under Section 1983.

              ii. Black’s municipal liability claim also fails

       Black’s remaining claim is against Gibson in his official

 capacity.     This,   of    course,      equates    to   a   claim     against   the

 governmental entity that employs Gibson. Kentucky v. Graham, 473

 U.S. 159 (1985).

       To start, Black does not contest Gibson’s request to dismiss

 this claim against the Sheriff’s Department for failing to plead

 sufficient facts to support an allegation that a policy, practice,

 or custom deprived her or her constitutional rights.

                                           8
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 9 of 10 - Page ID#: 121



       Nevertheless, there has been no underlying constitutional

 violation because Gibson’s conduct did not rise to the level of

 deliberate       indifference.     Thus,      when    there   is    no    underlying

 constitutional violation, the Sheriff’s Department cannot be held

 vicariously liable. City of Los Angeles v. Heller, 475 U.S. 796,

 799 (1986) (per curiam).

       But even if Black’s constitutional rights were violated, the

 Sheriff’s Department would still be free from liability. For a

 plaintiff to recover from a county defendant for a constitutional

 violation, the violation must be the result of some “policy or

 custom” attributable to the county. Monell v. Dep’t of Social

 Servs.,    436    U.S.     658,   690   (1978).      This   means   the   Sheriff’s

 Department must have a “policy or custom” that directly causes its

 employees to be “deliberately indifferent” to a substantial risk

 of constitutional injury. Farmer, 511 U.S. at 825; City of Canton

 v. Harris, 489 U.S. 378, 392 (1989).

       The evidence here does not show that there was a “policy or

 custom”      causing       deliberate      indifference         towards      Black’s

 constitutional rights. In fact, Black’s own allegations suggest

 that the Sheriff’s Department had a policy in place about how to

 proceed      with        non-emergency     calls—which        Gibson       allegedly

 disregarded. Thus, assigning liability to the Sheriff’s Department

 would    amount     to    vicarious     liability     against      the   County,   in

 violation of Monell. D'Ambrosio v. Marino, 747 F.3d 378, 386 (6th

                                           9
Case: 2:20-cv-00128-WOB-CJS Doc #: 21 Filed: 06/09/21 Page: 10 of 10 - Page ID#: 122



  Cir. 2014). Therefore, dismissal is also appropriate for Black’s

  official capacity claim.

     C. Black’s pendent state law claims

        Black’s       remaining   claims    arise   under     Kentucky     tort     law.

  However,      her    complaint    is     based    on     federal      question     and

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a). Since

  the Court has no independent jurisdiction over Black’s remaining

  state claims, they are dismissed without prejudice. 28 U.S.C. §

  1367(c)(3).



        Thus,    having    reviewed      this    matter,    and   the    Court     being

  advised,



        IT IS ORDERED that the defendant’s motion to dismiss (Doc.

  17) be, and is hereby, GRANTED. Plaintiff’s federal claims are

  DISMISSED WITH PREJUDICE and plaintiff’s state law claims are

  DISMISSED     WITHOUT    PREJUDICE.      A    separate    judgment     shall     enter

  concurrently herewith.

        This 9th day of June 2021.




                                           10
